By the Court.

Lumpkin, J.,
delivering the opinion.
Were the defendants entitled to the first charge requested by their counsel?
The contract in this case, was an entirety; and if the plaintiff failed to deliver the third lot of cattle as he agreed to do, and the defendants were damaged thereby, they are entitled to have the amount due the plaintiff, to be reduced to the extent of the injury they received; and they will not be driven to a cross-action — especially against a non-resident party.
This principle has been several times decided by this Court, and this case is fully covered by Mell vs. Mooney, recently adjudicated at Savannah.